DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wei et al. (US 2013/0241451 A1 and Wei hereinafter.)
As to claim 1,  An inverter which includes a power source circuit configured to carry out electric power delivery to a control target device and which carries out communication with a master device via a network, said inverter comprising: a processor including a communication circuit configured to periodically transmit, to the master device, a result of the inverter controlling the control target device and an electric power delivery control circuit configured to control electric power delivery to the power source circuit; and a power supply configured to carry out electric power delivery to the processor and to the power source circuit, the electric power delivery control circuit being configured to block the electric power delivery to the power source circuit in a case where the inverter is to enter a standby state.
(Wei teaches an inverter drive 100A/100B (figs.1, 2, 3) which includes a power source circuit such as inverter circuit 140 configured to carry out electric power delivery to a control target device such as a motor 20 and which carries out communication with internal drive operational conditions (Wei teaches “standby mode command 210 set by controller 200 based on internal conditions within motor drive 100”, see para. [0035], [0019], [0024] & [0032], e.g. various feedback information such as voltage, current, etc.) of the inverter 100A/100B (via inverter circuit 140) controlling the control target device such as a motor 20 and an electric power delivery control circuit such as AC power circuit 110 (figs.1-3) configured to control electric power delivery (via control of main circuit breaker 111/contactor 114 (see fig.3, para. [0024]) to the power source circuit such as inverter circuit 140; and a power supply 116 configured to carry out electric power delivery to the processor such as processor MC134/ MC144 (figs.3, 4 & 5) and to the power source circuit such as inverter circuit 140 (fig.5), the electric power delivery control circuit such as AC power circuit 110 (fig.3) being configured to block the electric power delivery (by opening main circuit breaker 111, see para’s.[0024], [0028]) to the power source circuit such as inverter circuit 140 in a case where the inverter drive 100a is to enter a standby state.)
As to claim 2, The inverter according to claim 1, wherein: the communication circuit is configured to receive, from the master device, a standby command which is an instruction for causing the inverter to enter the 
(Wei teaches an inverter drive 100A/100B (figs.1, 2, 3), wherein the communication circuit such as I/O board 118 (or I/O board of MC 134/144, see fig.3) is configured to receive, from the master device such as supervisory controller 200, a standby command 202/204/206 which is an instruction for causing the inverter 100A/100B to enter the standby state (see para’s. [0028], [0035]); and in a case where the said communication circuit 118 has received the standby command 202, the electric power delivery control circuit such as AC power circuit 110 (See fig.3) blocks the electric power delivery (via opening of main circuit breaker 111) to the power source circuit inverter circuit 140 (see para’s [0024] & [0028]).)
As to claim 3, The inverter according to claim 2, wherein: the communication circuit is configured to receive, from the master device, a restart command which is an instruction for restarting the inverter; and in a case where the communication circuit has received the restart command, the electric power delivery control circuit resumes the electric power delivery to the power source circuit.
(Wei teaches an inverter drive 100A/100B (figs.1, 2, 3), wherein the communication circuit such as I/O board 118 (or I/O board of MC 134/144, see fig.3) is configured to receive, from the master device such as supervisory controller 200 a restart command such as a normal operation mode command which is an instruction 202/206 (fig.3) for restarting the inverter 100A such as (Wei teaches “inverter to quickly resume switching operation upon resumption of the normal mode operation after standby operation (see para. [0032]); and in a case where the communication circuit 1/0 board has received the said restart (normal mode) command, the electric power delivery control circuit such as AC power circuit 110 resumes 
As to claim 8, A control system comprising: one or more of the inverter according to claim 1; and the master device configured to carry out communication with each of the one or more of the inverter.
(Wei teaches a control system [10, 100, 20] (figs.1, 2, 3) comprising: one or more of the inverter 100A, 100B according to claim 1; and the master device such as a supervisory controller 200 configured to carry out communication 202, 204, 206 with each of the one 100A or more of the inverter 100A, 100B, see figs.1, 2 & 3.)
Allowable Subject-Matter
Claims 4, 5, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Wei et al., US 2013/0241451) fails to teach (relative limitations of claims 4, 6 and 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Antony M Paul/
Primary Examiner, Art Unit 2846			11/09/2021